NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  ANDREW GLASER,                                              Civil Action No.: 19-13020 (CCC)

                             Plaintiff,
                                                    p             OPINION AND ORDER
           v.

  RICKENBACKER MARINA, INC., et a!.,

                             Defendants.

CECCHI, District Judge.

         WHEREAS Plaintiff Andrew Glaser (“Plaintiff’) filed a Complaint in the Superior Court

of New Jersey, Bergen County on December 31, 2018, alleging that Defendants Rickenbacker

Marina, Inc. (“Rickenbacker”) and Aabad Meiwani (“Meiwani”) (collectively “Defendants”)

made misrepresentations and breached express and implied warranties regarding the condition of

a boat (the “Boat”) that they sold to Plaintiff. ECF No. 1-1; and

         WHEREAS on May 29, 2019, Defendants removed this action to federal court. ECF No.

1; and

         WHEREAS on the same date, Defendants filed a motion to dismiss for lack of personal

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2) (the “Motion”).’ ECF No. 5; and

         WHEREAS “{s]pecific jurisdiction over a defendant exists when that defendant

‘purposefully directs his activities at residents of the forum and the litigation results from alleged



  Defendants also seek dismissal for improper venue and for failure to state a claim upon which
relief can be granted, but because the Court finds the exercise of personal jurisdiction improper in
New Jersey as currently alleged in the Complaint, it need not address the other potential grounds
for dismissal at this time.

                                                        1
injuries that arise out of or relate to those activities.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d

93, 96 (3d Cir. 2004) (citations omitted); and

        WHEREAS “[f]or a corporation, ‘the place of incorporation and principal place of

business’ are where it is ‘at home’ and are, therefore, the paradigm bases for general jurisdiction.”

Malik v. Cabot Oil & Gas Corp., No. 16-2829, 2017 WL 4260816, at *2 (3d Cir. Sept. 26, 2017)

(citations omitted). “For an individual, the paradigm forum for the exercise of general jurisdiction

is the individual’s domicile[.]” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

924 (2011); and

        WHEREAS “[i]f personal jurisdiction is contested, the plaintiff bears the burden to

produce actual evidence, through sworn affidavits or other competent evidence, and not through

bare pleadings alone, of the defendant’s contacts with the forum.” Akshayraj, Inc. v. Getty

Petroleum Mktg., Inc., No. 06-2002, 2008 WL 11377793, at *1 (D.N.J. Apr. 11, 2008); and

        WHEREAS the Motion states that this Court lacks personal jurisdiction over Defendants

because “[Rickenbacker] has not done—nor is it alleged to have done—any act by which it

purposefully availed itself of the privilege of conducting activities in New Jersey,” (ECF No. 6 at

4), because “there is no evidence that Melwani purposefully directed his activities at New Jersey,

nor {i]s there any evidence that the transaction forming the basis of the Plaintiffs complaint had

anything to do with Melwani’s contacts with the state of New Jersey,” (Id. at 5), and because

Defendants are not at home or domiciled in New Jersey (id. at 2-3, 4); and

       WHEREAS Plaintiff asserts that Defendants advertised the Boat on Craigslist in Florida

(ECF No. 1-1 at ¶ 14), but fails to allege that Defendants purposefully directed their activities at

New Jersey as is required to show that specific personal jurisdiction exists; and




                                                     2
        WHEREAS Plaintiff fails to allege or argue that Defendants are at home or domiciled in

New Jersey as is required to show that general personal jurisdiction exists. ECF No. 6 at 2-3, 4; 2

arid

        WHEREAS Plaintiff has not filed an opposition to Defendants’ motion to dismiss by the

date of this Order and has not met his burden for showing that personal jurisdiction over

Defendants in New Jersey is proper.

        Accordingly, IT IS on this 30th day of Januaiy, 2020,

        ORDERED that Defendants’ motion to dismiss Plaintiffs Complaint is GRANTED; and

it is further

        ORDERED that Plaintiffs Complaint is DISMISSED WITHOUT PREJUDICE; and it

is further

        ORDERED that Plaintiff is granted thirty (30) days to file an Amended Complaint that

cures the deficiencies set forth by the Court.

        SO ORDERED.


                                                  CLAIRE C. CECCHI, U.S.D.J.




2
 The Complaint, in fact, alleges that Rickenbacker is incorporated and has its principal place of
business in Florida, and that Meiwani is domiciled in Florida, meaning Defendants are clearly not
at home or domiciled in New Jersey. ECF No. 1-1 at ¶J 5-6.

                                                    3
